Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 23, 2022 has been entered and has addressed the objection to the specification as set forth in the previous office action.  Claims 2-3, 8, 15 & 22-23 have been cancelled.  Claims 1, 4-7, 9-14, 16-21 & 24 and New Claims 25-26 remain pending.

Claims 1, 4-5, 9 & 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2013/0230411 A1) (Chang hereinafter) in further view of Florez-Larrahondo et al (US 2012/0116590 A1) (Florez hereinafter) & Chen (US 2014/0142764 A1) (Chen hereinafter).
When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  
Regarding Claim 1, Chang discloses:  A method of controlling a fan (10) within an electronic system (Figure 1), comprising: 
setting a safe fan speed, via a fan speed control circuit (20), at startup of the electronic system (Paragraphs 12-13; Chang describes in Paragraph 12 how the BIOS chip (20) in the motherboard (50) stores a plurality of different control curves (based on the fan manufacturer).  Paragraph 13 describes how the BIOS chip (20) transmits the control curve to the control chip (120) after being connected to the connector (160).  Each of the “control curves” are set curves that sets the safe fan speed for the fan to operate and this safe fan speed would be set at startup of the electronic system (when the fan is connected to the motherboard)), the fan speed control circuit (20) being communicatively connected to a fan controller (120) of the electronic system (Figure 1) via at least (i) a first pin providing a fan speed control signal to the fan controller and (ii) a second pin providing a fan operation signal from the fan controller to the fan speed control circuit (Paragraph 11; Chang describes how the fan speed control circuit (20) is connected to the fan controller (120) via a connector (160), where the connector comprises a plurality of pins.  The fourth pin is equivalent to the claimed inventions first pin (in that the fourth pin of Chang is providing the fan speed control signal to the fan controller) and the first pin is equivalent to the claimed inventions second pin (in that the first pin of Chang is providing a fan speed control signal to the fan controller)); 
receiving, at the fan speed control circuit, the fan operation signal generated by the fan controller of the electronic system, the fan operation signal including a tachometer signal that reports a number of revolutions of the fan (Paragraph 11; This paragraph describes how the connector transmits the speed data of the cooling fan to the BIOS chip (20))); and 
controlling a speed of the fan within the electronic system based on one or more parameters corresponding to heat generated within the electronic system (Paragraph 12).  
Chang fails to disclose:  a third pin providing a heartbeat signal from the fan speed control circuit to the fan controller, the fan speed control circuit being a baseboard management controller that monitors parameters associated with heat generated within the electronic system, the monitored parameters being used to (i) relate to how much heat is being generated and (ii) translate into the fan speed control signal;
based at least in part on the received fan operation signal, verifying that the fan is operating at the safe fan speed; 
generating, via the fan speed control circuit, the heartbeat signal indicating normal operation of the fan speed control circuit; 
monitoring the heartbeat signal to determine whether there is any abnormality with the fan speed control circuit; 
detecting a discrepancy in the heartbeat signal in response to determining that there is any abnormality with the fan speed control circuit; and 
controlling the fan according to the safe fan speed in response to detecting the discrepancy.
However Florez is also directed to a fan controller where the fan controller (508) may include a heartbeat signal (618) to determine if the fan controller is operating (Claim 21 - Lines 16-17) wherein the fan controller will reset the fans to operate at full speed if the heartbeat signal is not detected (Paragraph 43).  Please note the proposed modification is to add a heartbeat signal between the controllers of Chang such that if there is a detected issue/abnormality with the operation of the controllers, the system is able to automatically control the rotation of the fan to ensure proper operation (where Florez teaches operating the fan at full speed, which would be the maximum “safe fan speed” set by the pump curves as taught by Chang in Paragraphs 12-13).  The examiner also notes that Chang describes how various electrical signals & power is transmitted through respective pins (see Paragraph 11), so one of ordinary skill would recognize/understand that the “heartbeat signal” would also be sent through a pin.  So the proposed modification would result in having Chang generate a heartbeat signal that would be provided in a third pin, monitoring the heartbeat signal for any abnormalities & controlling the fan in response to the detected abnormality.
Having the controller generate a heartbeat signal would provide the benefit of providing Chang with a feature to detect an abnormal operating condition for the system and to automatically modify the operation of the fan to prevent the system from becoming damaged.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the fan control system of Chang to have a heartbeat signal transmitted between controllers, as taught by Florez.  
It is noted that while Chang DOES describe having a speed pin for transmitting speed data of the cooling fan to the BIOS chip (see Paragraph 11), they are silent about exactly how that speed data is used.  HOWEVER, Chen is also directed to a fan rotational speed control system for controlling at least one fan (Abstract) where the system is designed to output a heartbeat signal between controllers to detect for any abnormal operating conditions and to modify/change the control of the fan upon the detected abnormality (Paragraph 11), where the fans control module generates and outputs the control signal based on the fan rotational speed table and the current rotational speed signal (see Paragraph 56 - Lines 5-8).  This is describing having the controller verify whether the fan is operating at the safe fan speed set by the corresponding control curve (as described by Chang in Paragraphs 12-13).  Chen also describes how the fan speed control circuit being a baseboard management controller (110) that monitors parameters associated with heat generated within the electronic system, the monitored parameters being used to (i) relate to how much heat is being generated and (ii) translate into the fan speed control signal (see Paragraphs 6 & 35; Chen describes in Paragraph 6 how it is known in current server systems to have multiple thermal sensors, a baseboard management controller (BMC) & multiple heat dissipation fans that are configured to control the temperature within a server system.  Where the thermal sensors are operable to pass detected temperatures back to the BMC and the BMC is operable to adjust the rotational speed of the individual fans based on this temperature, so as to achieve the purpose of effective heat dissipation.  Paragraph 35 then continues to describe how their invention relates to a fan rotational speed control system and a method for controlling the rotational speed of the fan so as to effectively control the temperature within the server system, and no matter whether the BMC is abnormal or not, having the rotational speed of the fan be correctly controlled to avoid damage to the hardware.  Chen is describing how their BMC (110) is able to monitor parameters used to relate to how much heat is generated (via the multiple thermal sensors) and to translate that information into a fan speed control signal to control/regulate the rotational speed of the individual fans (135, 145, 155, 165, 175 & 185).
Having the controller monitor the actual measured rotational speed of the fan and compare that to the fan rotational speed table would provide the benefit of ensuring the fan is operating properly and allow the controller to adjust the control signal to ensure the fan is rotating at the proper speed.  It is also noted that a simple substitution of one known element (in this case, the BIOS chip of Chang) for another (in this case, a baseboard management controller, as taught by Chen) to obtain predictable results (in this case, a controller capable of sending operating signals to control the operation of a fan based on detected operating temperatures as well as sending heartbeat signals) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the fan control system of Chang (as modified by Florez) to have the fan speed control circuit have a BMC and monitor the detected rotational speed of the fan and modify the control signal based on the detected rotational speed, as taught by Chen.  
Regarding Claim 4, Chang in view of Florez & Chen teaches the method as described above in Claim 1, wherein Chang further discloses:  further comprising setting the safe fan speed by the fan speed control circuit prior to detecting the discrepancy (As noted above, in Chang the “safe fan speed” is set by the plurality of different control curves stored in the BIOS chip, and the control curve used is set when the fan is first connected to the BIOS chip, which would be prior to any abnormality/discrepancy detection).  
Regarding Claim 5, Chang in view of Florez & Chen teaches the method as described above in Claim 4 wherein Chang, Florez & Chen all fail to teach:  wherein the safe fan speed is less than full speed.  
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the safe fan speed such that it was specifically less than full speed is an obvious matter of design choice wherein no stated problem is being solved or unexpected/novel results achieved in having the safe fan speed being less than full speed versus having the safe fans speed being full speed, as long as the fan control system effectively functions as intended.  The examiner would argue that by the applicant’s own admission, having the safe fan speed at “full speed” or “less than full speed” would have been a design choice that has no impact/significance to the applicant’s invention.  Paragraph 40 - Lines 2-6 describe how “When the fan controller 106 takes over control of the fan 108, the fan controller 106 can operate the fan 108 at a safe fan speed.  In one or more embodiments, the safe fan speed can be full speed to provide maximum cooling.  In one or more embodiments, the safe fan speed can less than full speed.”  This is describing how the applicants invention can effectively function as intended regardless as to whether the safe fan speed was full speed or less than full speed.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the fan control system of Chang (as modified in view of Claim 4) to have the safe fan speed be less than full speed as such a modification would have been considered an obvious design choice to one of ordinary skill in the art that has no patentable significance over the prior art.  
Regarding Claim 9, Chang in view of Florez & Chen teaches the method as described above in Claim 1 wherein Chang (as modified by Florez) teaches:  further comprising: determining that the discrepancy in the heartbeat signal has not been corrected; and continuing the controlling of the fan according to the safe fan speed, in response to the determination (Chang was modified to have the heartbeat signal, as taught by Florez, where Florez describes how the fan controller will reset the fans operation if it does not receive the reply (the heartbeat signal) form the fan controller.  So the fan would continue operating under the detected abnormal operating condition until the heartbeat signal is detected again.  This is supported by Chen (who is also directed to a fan controller with a transmitted heartbeat signal) where Figure 2 shows how the controller is configured to receive the heartbeat signal and determine if there is an abnormality (see step 240), where if the abnormality is detected the system outputs a new control signal (250) and repeats step 240 until the heartbeat signal is detected (indicating normal operation)).  
Regarding Claim 24, Chang in view of Florez & Chen teaches the method as described above in Claim 1 wherein Chang further discloses:  wherein the fan speed control circuit is further communicatively connected to the fan controller of the electronic system via a fourth pin providing a common ground and a fifth pin providing a voltage supply (Chang teaches having the fan speed control circuit connected to the fan controller with a connector comprising a plurality of pins, where the plurality of pins further include a pin providing a common ground and another pin for providing a voltage supply (see Paragraph 11 & Figure 2)). 
Regarding Claim 25, Chang in view of Florez & Chen teaches the method as described above in Claim 1 wherein Chang (as modified by Chen) further discloses:  wherein the fan speed control circuit sends the safe fan speed periodically or on demand in response to a software, firmware or hardware request (Chen: see Paragraphs 6 & 35; As noted above, Chang was modified in view of Claim 1 to have their BIOS chip modified into a BMC (as taught by Chen) where Chen describes in Paragraph 6 how their BMC is operable to adjust the rotational speed of the individual fans (by transmitting a “safe fan speed” signal) based on temperature readings from various sensors.  This is describing how the BMC of Chen is configured to send/output a safe fan speed (the current rotational speed signals of the fans) based on detected changes in the operation condition of the server (see Paragraphs 53-54).  The examiner holds that this would result in the safe fan speed being sent “periodically” (since the BMC is configured to output the changes to the rotational speed as needed when the operation conditions change, which would be considered “periodically” since the changes would occur in any sort of fixed pattern).  The examiner would also argue that this outputting of the safe fan speed could also be considered as being “on demand in response to a software, firmware or hardware request” in that the BMC outputs the safe fan speed control signal in response to the output signals sent from the various sensors indicating the server’s operating conditions (see Paragraphs 53-54).       
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Florez & Chang as applied to Claims 1 & 12 (respectively) above, and in further view of Kunnathur Ragupathi et al (US 2016/0328349 A1) (Ragupathi hereinafter).
Regarding Claim 6, Chang in view of Florez & Chen teaches the method as disclosed above in Claim 1, wherein Chang, Florez & Chen all fail to teach:  further comprising resetting the safe fan speed at a reset of the electronic system.
HOWEVER, Ragupathi describes in Paragraph 5 how the known prior art could comprise a management controller with an access controller & a chassis management controller, where the system is designed such that if the electronic system (the management controller) is reset, then they system is designed to either maintain the previous (last calculated) fan speed or revert to full/maximum fan speed (either of which would be considered a “safe fan speed” for the fan to operate at) to ensure proper thermal control of the system.  Paragraph 8 also describes how the method of managing cooling includes determining whether the data is available from a sensor related to the thermal load, where if the data is unavailable, the system is operated at an upper level that corresponds to the estimated thermal load predicated on an in-system power characterization of the configuration of the functional computer components AND is less than a maximum level.
Incorporating this designed operation of Ragupathi into Chang (as modified in view of Claim 1) would provide the benefit of allowing the system of Chang to continue to provide a cooling air flow by estimating the necessary safe fan speed to provide cooling in the event that data related to the thermal load is no longer being received (such as in the event of a reset of the electronic system) by estimating the necessary thermal load by using other in-system power characterizations.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the cooling fan system of Chang (as modified in view of Claim 1) could be modified to have the fan speed reset upon a reset of the electronic system to ensure that proper cooling is maintained during operation, as taught by Ragupathi.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Florez & Chen as applied to Claim 1 above, and as further evidenced by NPL “Heartbeat (Computing)” (NPL - Heartbeat hereinafter).
Regarding Claim 7, Chang in view of Florez & Chen teaches the method as disclosed above in Claim 1, wherein Chang (as modified by Florez) further teaches:  wherein the heartbeat signal is periodic (Chang was modified by Florez to have a heartbeat signal transmitted by the controllers to indicate any abnormalities, where heartbeat signals are periodic, as evidenced by the attached NPL - Heartbeat.  The examiner would also note that Chen also describes the heart bit/beat signal as being a “fan pulse wave signal” in Paragraph 11, where if the signal is “pulsing” then it would also be “periodic”.), and the discrepancy is a lack of the heartbeat signal during at least one period (Florez: Paragraph 43; The examiner would also note that this would be taught by Chen in Paragraph 58), during two or more sequential periods, or during two or more non-sequential periods.  

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in further view of Florez-Larrahondo, Chen & Matteson et al (US 2017/0255240 A1) (Matteson hereinafter).
Regarding Claim 10, this claim is directed to the apparatus for performing the method steps as outlined in Claim 1 EXCEPT Claim 10 specifies that the apparatus comprises a baseboard management controller that monitors parameters associated with one or more processor temperatures, one or more memory chip temperatures, and one or more ambient temperatures within the electronic system. 
a fan module comprising the fan controller and the fan.  Therefore, the limitations in Claim 10 directed to the method steps recited in Claim 1 are rejected under the same prior art and motivations as those used in the rejection of Claim 1.
With respect to the additional limitations, Chang describes the cooling fan (10) as being mounted in the server (see Paragraph 13), where the cooling fan (10) comprises at least the fan blades (100), driver (110) & control chip (120), see Figure 1 & Paragraph 10.  This is describing the cooling fans as being formed as fan modules that are inserted into a computer server.
While Chang was modified by Chen (where Chen describes in Paragraph 6 how it is known for current server systems to include multiple thermal sensors that are operable to pass the detected temperatures back to the BMC, they are silent regarding what specific temperatures they are monitoring.  So Chang, Florez & Chen are silent regarding the BMC monitoring parameters associated with one or more processor temperatures, one or more memory chip temperatures, and one or more ambient temperatures within the electronic system.
However, Matteson teaches how a computer server assembly (30) can comprise a processor & memory (see Paragraph 28 – Lines 8-9), a BMC (51), where the BMC is connected to an ambient temperature sensor (53) and a plurality of fans (41), wherein the BMC is configured such that it monitors parameters associated with one or more processor temperatures, one or more memory chip temperatures, and one or more ambient temperatures within the electronic system (PLEASE NOTE, the claim doesn’t require that that the BMC is monitoring the actual processor temperatures, memory chip temperatures & ambient temperatures of the server.  The claim simply requires that the BMC is monitoring parameters associated with these various temperatures.  Matteson describes how they have a temperature sensor (53) for monitoring the ambient air temperature and power consumption (see Paragraphs 28 & 31) AND that the ambient air temperature is an important condition that affects how much energy the server must devote to air moving devices, such as fans, in order to keep the heat generating components (such as the processor and memory) at acceptable temperatures.  These would be parameters that can be broadly interpreted as being associated with one or more of each of the processor temperatures, memory chip temperatures and ambient temperatures because the ambient air temperature and power consumption would have a direct impact on the operating temperatures of the processor & memory chips.).
As noted above, Chen teaches how it is known for the BMC to be coupled to multiple thermal sensors to ensure that the fans are operated at a sufficient speed to ensure proper cooling of the server’s electrical components.  Matteson specifies that the BMC can monitor parameters including monitoring ambient temperatures & power consumption, which would both be considered parameters that are associated with the one or more of the processor temperatures, one or more memory chip temperatures & one or more ambient temperatures.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the server system of Chang (as modified by Florez & Chen) to have the BMC monitor parameters associated with one or more processor temperatures, one or more memory chip temperatures and one or more ambient temperatures, as taught by Matteson, because monitoring the ambient temperature is important because the ambient air temperature is associated with the temperature of any processors and memory chips and the system needs to determine how much energy must be devoted to the fans in order to keep the heat generating components at acceptable temperatures.
Regarding Claim 11, this claim is directed to the apparatus for performing the method steps as outlined in Claim 3.  Therefore, Claim 11 is rejected under the same prior art and motivations as those used in the rejection of Claim 3.
Regarding Claim 12, this claim is directed to the apparatus for performing the method steps as outlined in Claim 4.  Therefore, Claim 12 is rejected under the same prior art and motivations as those used in the rejection of Claim 4.
Regarding Claim 13, this claim is directed to the apparatus for performing the method steps as outlined in Claim 5.  Therefore, Claim 13 is rejected under the same prior art and motivations as those used in the rejection of Claim 5.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Florez, Chang & Matteson as applied to Claim 10 above, and in further view of Kunnathur Ragupathi.
Regarding Claim 14, this claim is directed to the apparatus for performing the method steps as outlined in Claim 6.  Therefore, Claim 14 is rejected under the same prior art and motivations as those used in the rejection of Claim 6.

Claim 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in further view of Florez, Chen, Larsen (US 10,007,265 B1) (Larsen hereinafter) & Matteson, and as evidenced by NPL - Heartbeat.
Regarding Claim 16, this claim is reciting the same method steps that were previously recited in Claim 7 EXCEPT Claim 16 specifies that the method is for controlling a fan module for cooling a computer system (as opposed to Claim 1 which is more broadly directed to controlling a fan within an electronic system), that the heartbeat signal is within the fan speed control signal that does not affect or negligibly affects a speed of the fan, AND the baseboard management controller monitors parameters associated with an amount of power consumed by the computer system.  With respect to the method steps recited in Claim 16 that were previously recited in Claim 7, these method steps in Claim 16 are rejected under the same prior art and motivations as those used in the rejection of Claim 7.
With respect to the additional limitations, Chang describes the cooling fan (10) as being mounted in the server (see Paragraph 13), where the cooling fan (10) comprises at least the fan blades (100), driver (110) & control chip (120), see Figure 1 & Paragraph 10.  This is describing the cooling fans as being formed as fan modules that are inserted into a computer server.
Larsen teaches how it is known that a controller (106) can output control signals (120) & heartbeat signals (122), where the control signals & heartbeat signals can be multiplexed into a single signal (see Column 3 - Lines 51-53).  PLEASE NOTE that upon modification of Chang (as modified in view of Claim 7) to have the heartbeat signal embedded within the fan speed control signal (as taught by Larsen), this would result in the pin in which the multiplexed signal is transmitted through becoming the first & third pin.
Having the heartbeat signal multiplexed into the fans control signals would provide the benefit of simplifying the fan controller assembly of Chang (as modified to also transmit a heartbeat signal) by reducing the number of wires & pins needed to transmit the signals between Chang’s fan speed control circuit (20) & fan controller (120), since the fan control signal AND the heartbeat signal can be sent via a single signal through a single wire/pin.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the fan assembly of Chang (as modified by Florez & Chen) to have the heartbeat signal within the fan speed control signal, as is being taught by Larsen, as such a modification would simplify construction by reducing the number of wires/pins needed between the fan speed control circuit & the fan controller.
However, Matteson teaches how a computer server assembly (30) can comprise a processor & memory (see Paragraph 28 – Lines 8-9), a BMC (51), where the BMC is connected to an ambient temperature sensor (53) and a plurality of fans (41), wherein the BMC is configured such that it monitors parameters associated with an amount of power consumed by the computer system (Matteson describes how they have a temperature sensor (53) for monitoring the ambient air temperature and power consumption (see Paragraphs 28 & 31) AND that the ambient air temperature is an important condition that affects how much energy the server must devote to air moving devices, such as fans, in order to keep the heat generating components (such as the processor and memory) at acceptable temperatures.  As the required fan speeds increase to maintain acceptable temperatures, the percentage total server power that is used by the computing components may decrease.  So Matteson is describing a BMC that is monitoring a parameter associated with the amount of power consumed by the computer system).
As noted above, Chen teaches how it is known for the BMC to be coupled to multiple thermal sensors to ensure that the fans are operated at a sufficient speed to ensure proper cooling of the server’s electrical components.  Matteson specifies that the BMC can monitor parameters that are associated with the amount of power being consumed by the computer system.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the server system of Chang (as modified by Florez & Chen) to have the BMC monitor parameters associated with the amount of power consumed by the computer system, as taught by Matteson, because monitoring the power consumption is important to determine how much energy must be devoted to the fans in order to keep the heat generating components at acceptable temperatures and how much power remains to be used by the computing components.
Regarding Claim 17, this claim is directed to the same method steps that were previously recited in Claim 9.  Therefore, Claim 17 is rejected under the same prior art and motivations as those used in the rejection of Claim 9.
Regarding Claim 18, Chang in view of Florez & Chen teaches the method as described above in Claim 16 wherein Chang (as modified by Florez) teaches:  determining, by the fan controller, that the discrepancy in the heartbeat signal has been corrected; and resuming, by the fan controller, controlling of the fan according to the fan speed control signal, in response to the determination (Chang was modified to have the heartbeat signal, as taught by Florez, where Florez describes how the fan controller will reset the fans operation if it does not receive the reply (the heartbeat signal) form the fan controller.  So the fan would continue operating under the detected abnormal operating condition until the heartbeat signal is detected again.  This is supported by Chen (who is also directed to a fan controller with a transmitted heartbeat signal) where Figure 2 shows how the controller is configured to receive the heartbeat signal and determine if there is an abnormality (see step 240), where if the abnormality is detected the system outputs a new control signal (250) and repeats step 240 until the heartbeat signal is detected (indicating normal operation)).  
Regarding Claim 19, this claim is directed to the same method steps that were previously recited in Claim 4.  Therefore, Claim 19 is rejected under the same prior art and motivations as those used in the rejection of Claim 4.
Regarding Claim 20, this claim is directed to the same method steps that were previously recited in Claim 5.  Therefore, Claim 20 is rejected under the same prior art and motivations as those used in the rejection of Claim 5.
Regarding Claim 21, Chang in view of Florez & Chen teaches the method as disclosed above in Claim 1, wherein Chang (as modified by Florez) teaches:  wherein the heartbeat signal includes a periodic pulse-width modulation (Chang was modified by Florez to have a heartbeat signal transmitted by the controllers to indicate any abnormalities, where heartbeat signals are periodic, as evidenced by the attached NPL - Heartbeat.  The examiner would also note that Chen also describes the heart bit/beat signal as being a “fan pulse wave signal” in Paragraph 11, where if the signal is “pulsing” then it would also be “periodic”.).
Chang, Florez & Chen are silent regarding:  the heartbeat signal being within the fan speed control signal that does not affect or negligibly affects the speed of the fan.  
However, Larsen teaches how it is known that a controller (106) can output control signals (120) & heartbeat signals (122), where the control signals & heartbeat signals can be multiplexed into a single signal (see Column 3 - Lines 51-53).  PLEASE NOTE that upon modification of Chang (as modified in view of Claim 7) to have the heartbeat signal embedded within the fan speed control signal (as taught by Larsen), this would result in the pin in which the multiplexed signal is transmitted through becoming the first & third pin.
Having the heartbeat signal multiplexed into the fans control signals would provide the benefit of simplifying the fan controller assembly of Chang (as modified to also transmit a heartbeat signal) by reducing the number of wires & pins needed to transmit the signals between Chang’s fan speed control circuit (20) & fan controller (120), since the fan control signal AND the heartbeat signal can be sent via a single signal through a single wire/pin.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the fan assembly of Chang (as modified by Florez & Chen) to have the heartbeat signal within the fan speed control signal, as is being taught by Larsen, as such a modification would simplify construction by reducing the number of wires/pins needed between the fan speed control circuit & the fan controller.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Florez & Chen as applied to Claim 1 above, and in further view of Maier (US 4,804,902 A) (Maier hereinafter).
Regarding Claim 26, Chang in view of Florez & Chen teaches the method as disclosed above in Claim 1, wherein Chang, Florez & Chen are silent regarding:  wherein the safe fan speed is determined based on a worst case thermal simulation with CPU and memory running at full load, but still less than full speed.
HOWEVER, Maier does teach that it is know that in order to ensure that the temperature of equipment does not exceed a safe operating limit, it has been customary to use a cooling fan operating at a speed required for the worst case situation determined by such factors as ambient temperature, line voltage and in some electronic systems the electrical load applied to the system (see Column 1 – Lines 5-11).
Maier is describing how it is known for the safe fan speed for a cooling fan to be determined using a worst case thermal simulation with the various computer components running at a full electrical load to ensure that temperature of the equipment does not exceed a safe operating limit (as described by Maier in Column 1 – Lines 5-11).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the fan assembly of Chang (as modified in view of Claim 1) to have the safe fan speed be determined using a worst case situation where the electrical load of the electric components are running at full load, as taught by Maier, such that the cooling fans are able to ensure that the temperature of the equipment does not exceed a safe operating limit.
With respect to the safe fan speed being “less than full speed”, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the safe fan speed such that it was specifically less than full speed is an obvious matter of design choice wherein no stated problem is being solved or unexpected/novel results achieved in having the safe fan speed being less than full speed versus having the safe fans speed being full speed, as long as the fan control system effectively functions as intended.  The examiner would argue that by the applicant’s own admission, having the safe fan speed at “full speed” or “less than full speed” would have been a design choice that has no impact/significance to the applicant’s invention.  Paragraph 40 - Lines 2-6 describe how “When the fan controller 106 takes over control of the fan 108, the fan controller 106 can operate the fan 108 at a safe fan speed.  In one or more embodiments, the safe fan speed can be full speed to provide maximum cooling.  In one or more embodiments, the safe fan speed can less than full speed.”  This is describing how the applicants invention can effectively function as intended regardless as to whether the safe fan speed was full speed or less than full speed.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the fan control system of Chang (as modified above) to have the safe fan speed be less than full speed as such a modification would have been considered an obvious design choice to one of ordinary skill in the art that has no patentable significance over the prior art.  

Response to Arguments
Applicant’s arguments entered on February 23, 2022 have been fully considered.  
The examiner agrees that the proposed amendments would overcome the objection to the specification set forth in the previous office action.
With respect to the amendments made to the claims (based on the suggestions made during the Telephone Interview held on February 16, 2022), as noted during the interview these amendments would require a new search & consideration.
With respect to the amendment to Claim 1, the examiner respectfully disagrees that it would be sufficient to overcome the previously cited prior art.  This is because (as noted in the rejection above) Chen would provide a teaching for this limitation in that Chen describes having the baseboard management controller monitor a parameter associated with heat that is generated within the electronic system, the monitored parameter being used to relate to how much heat is being generated and translated into the fan speed control signal.
With respect to new Claim 25, the examiner holds that this limitation would also be taught by the previously cited prior art.  This is because Chang describes in Paragraph 13 how their BIOS chip is configured to transmit the control curves to the fan controller after the cooling fan is mounted to the server and after the fan control circuit acquires the manufactures name and/or manufactures code of the cooling fan.  The examiner holds that this is describing the transmission of the control curve in response to at least a software or hardware request from the fan controller (120)).
With respect to the amendments to Claims 10 & 16 and new Claim 26, these limitations would overcome the previously cited prior art.  However, the scope of the claims have been modified thereby necessitating a new search & consideration.  Further consideration has found new prior art that the examiner holds could be used in a new rejection to read on the amended claims (see the corresponding rejections above). 
For these reasons, the examiner does not believe the claims are in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746